Title: From John Adams to Benjamin Rush, 25 December 1811
From: Adams, John
To: Rush, Benjamin



Dear Rush
Quincy December 25. 1811

I never was so much at a loss how to answer a Letter, as yours of the 16th.
Shall I assume a Sober Face and write a grave Essay on Religion Philosophy, Laws or government?
Shall I laugh like Bacchus among his grapes, Wine fats Vatts and Bottles? or
Shall I assume the Man of the World, the Fine Gentleman, the Courtier, and Bow and Scrape with a smooth smiling Face, soft words, many compliments and Apologies? think myself highly honoured, bound in gratitude? &c &c &c
I perceive plainly enough, Rush, that you have been teazing Jefferson to write to me, as you did me some time ago to write to him—
You gravely advize me “to receive the olive Branch” as if there had been War. But there has never been any hostility to my Part, nor that I know, on his. When there has been no War, there can be no room for Negotiations of Peace.
Mr Jefferson speaks of my political opinions: but I know of no Difference between him and myself relative to the Constitution, or to Forms of Government in General.
In Measures of Administration, We have differed in opinion. I have never approved the Repeal of the Judicial Law, the Repeal of the Taxes, the Neglect of the Navy, and I have always believed that his system of, gun boats for a National Defence was defective. To make it compleat, he ought to have taken a hint from Molieres Femmes Présieuses, or his Learned Ladies, and appointed Three or Four Brigades of Horse with a Major General and 3 or 4 Brigadiers of Horse to Serve on board his Gallies of Malta. I have never approved his long Embargo or any non-intercourse or Non Importation Laws.
But I have raised no Glamours nor made any Opposition to any of these Measures. The Nation approved them, and what is my Judgment against that of the Nation.
On the contrary he disapproved of the Alien Law and Sedition Law which I believe to have been constitutional and Salutary if not necessary.
He disapproved of the 8 per Ct Loan and with good Reason, For I hated it as much as any Man: and the Army too which occasioned it.
He disapproved perhaps of the partial War with France; which I believed, as far as it proceeded to be a holy War.
He disapproved of Taxes and perhaps the whole Scheme, of my administration &c And so perhaps did The Nation.
But his Administration and mine, are passed away into the dark backward, and are now of no more importance, than the Administration of the Old Congress in 1774 and 1775.
We differed in opinion about The French Revolution. He thought it wise and good and that it would end in the Establishment of a free Republick.—I saw through it, to the end of it before it broke out, and was sure it could end only in a Restoration of the Bourbons or a military Despotism, after deluging France and Europe in blood. In this opinion I differed from you as much as from Jefferson: but all this made me no more of an Enemy to you that to him, nor to him than to you. I believed you both to mean well to Mankind and your Country. I might suspect you both to Sacrifice a little to the infernal Gods, and perhaps unconsciously, to suffer your judgments to be a little Swayed by a Love of Popularity, and possibly by a little Spice of Ambition.
In Point of Republicanism, all the difference I ever knew or could discover between you and me, or between Jefferson and me consisted first
1 in the difference between Speeches and Messages. I was a Monarchist because I thought a speech more manly, more respectful to Congress and the Nation. Jefferson and Rush preferred Messages
2. I held Levees once a week, that all my Time might not be wasted by idle visits. Jeffersons whole Eight years was a Levee.
3. I dine a large Company, once or twice a Week. Jefferson dined a dozen every day.
4. Jefferson and Rush were for Liberty and Strait Hair. I thought curled Hair was as Republican as strait.
In these and a few other Points of equal importance; all miserable Frivolities that Jefferson and Rush ought to blush, that they ever laid any stress upon them, I might differ; but I never knew any Points of more Consequence, on which there was any Variation between US.
You exhort me to “Forgiveness and Love of Enemies” as if  I considered or had ever considered Jefferson as my Enemy. This is not So. I have always loved him as a Friend. If I ever received or suspected any Injury from him I have forgiven it long and long ago, and have no more Resentment against him than against you.
You enforce your Exhortation by the most solemn considerations that can enter the human Mind. After mature Reflection upon them and laying them properly to heart; I could not help feeling that they were So unnecessary, that you must excuse me if I had some Inclination to be ludicrous.
You often put me in Mind that I am soon to die. I know it and Shall not forget it.
Steping once into my Kitchen one day I found Two of my poor Neighbours, as good Sort of Men as two Drunkards could be. one had Sotted himself into a consuption. His Cough and his Paleness and Weakness Shewed him near the last Stage Tom, who was not So far gone, as yet, though he Soon followed, said to John “You have not long for this world.” John answered very quick “I know it Tom as well as you do. But why do you tell me of it? I had rather you Should Strike me.” This was one of those Touches of Nature, that Shakespeare or Cervantes would have noted in his Ivory Book.
But why do you make so much ado about nothing. Of what Use can it be for Jefferson and me to exchange Letters. I have nothing to Say to him, but to wish him an easy Journey to Heaven when he goes, which I wish may be delayed as long as life shall be agreable to him. And he can have nothing to Say but to bid me to make haste and be ready
Time and chance, however, or possibly design may produce e’er long a Letter between Us.
A deep Snow fell yesterday, for the first time this year
John AdamsMrs Smith is charmingly. Her Arm and Hand grow better fast.
